Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 22-32 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to B Braun Medical SAS (FR 3034318, already of record), Coloplast A/S (WO 2013/127725, already of record), Coloplast A/S (WO 2010/149175, already of record) and Fay et al (US 5240397, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  controlling a first pressure of the polymer melt in the first secondary melt channel separately and individually from a second pressure of the polymer melt in the second secondary melt channel and reducing stress of the polymer melt along the elongated recess. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743